                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:12-CR-007-RJC-DCK-1

 UNITED STATES OF AMERICA,                            )
                                                      )
                  Plaintiff,                          )
                                                      )
      v.                                              )         ORDER
                                                      )
 LISA DENISE LANDRUM,                                 )
                                                      )
                  Defendant.                          )
                                                      )

           THIS MATTER IS BEFORE THE COURT on the Government’s “Motion For

Dismissal Of Order Of Continuing Garnishment” (Document No. 15) filed April 5, 2021. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

           IT IS, THEREFORE, ORDERED that the “Motion For Dismissal Of Order Of

Continuing Garnishment” (Document No. 15) is GRANTED. This Court’s text-only order of

June 9, 2020 is hereby dismissed because Defendant is no longer employed by Richard Penick, et

al.

           SO ORDERED.


                                        Signed: April 5, 2021




           Case 3:12-cr-00007-RJC-DCK Document 18 Filed 04/06/21 Page 1 of 1
